DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 7-9, 12, 14 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 3, it is unclear if the limitation regarding “multiple chambers” is in addition to or modifying the limitation of “one or more chambers” as recited in claim 1.  For the purpose of examination, the limitation is interpreted as further limiting the limitation of claim 1.
In regard to claim 5, it is unclear if the limitations regarding “inlet valves” and “outlet valves” is in addition to or modifying the limitation of “one or more valves” as recited in claim 1.  It is also unclear if the limitations are requiring multiple valves at each air inlet and outlet, or if the claim were intended to allow for inlet and outlet valves at additional chambers.  For the purpose of examination, the limitations are interpreted as further limiting the limitation of claim 1 and merely requiring one valve at each of the air inlet and outlet.
In regard to claim 7, it is unclear how the structures of “an at least one inlet aperture,” and “an at least one outlet aperture” relate to the structures of “an air inlet,” and “an air outlet,” respectively.  For the purpose of examination, the limitations of the claim are viewed to further define the limitations of claim 1.
In regard to claim 7, it is unclear how the chamber can be in the form which it is “extending between the one or more valves” as to “extend between” would necessarily require at least two structures.  For the purpose of examination, the limitation is viewed to be moved after the next limitation and to recite --extending between the at least one inlet sealing member and the at least one outlet sealing member--.
In regard to claim 8, it is unclear if the limitation of “an at least one chamber containing” is intended to add an additional chamber beyond the “multiple chambers” of claim 3 or to further modify one of the “multiple chambers.”  For the purpose of examination, the limitation is interpreted as --wherein at least one chamber of the multiple chambers contains--.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5-8 and 10-17 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Feuillard (WO 2015/052215; English-language machine translation).
In regard to claims 1 and 5, Feuillard discloses a replaceable cartridge (7) for a scent dispensing system comprising one or more chambers (internal channel 8) for storing scent media (porous or fibrous element 16 impregnated with perfume), the internal channel having an air inlet (orifice 9a) and an air outlet (orifice 9b) that allows air to flow through the chamber; and one or more valves comprising a valve at the air inlet and a valve at the air outlet (valves 10) to prevent air from flowing through the chamber.  See Figures 1-3 and pages 7-9 of the machine translation.
In regard to claim 2, Feuillard discloses an embodiment which includes an airflow source (partition 17) which forces air to enter the cartridge.  See Figure 4 and page 10.
In regard to claim 6, it is noted that the claims do not explicitly require the scent media.  Nonetheless, it is viewed that the disclosure of “a porous or fibrous element 16 impregnated with perfume, for example in the form of a liquid or gel” is equivalent to the claimed “gel-based substrate,” “solid material,” “a bead-like material,” and “a liquid absorbing or holding material.”  See page 7.
In regard to claim 7, the cartridge 7 is viewed to have a body having an exterior and an interior, the interior defining a channel (internal channel 8) having at least one inlet aperture (orifice 9a) and at least one outlet aperture (orifice 9b), wherein the channel extends between sealing members of the inlet and outlet valves (“the edges of the valve 10 sealingly rest on the edges of the corresponding orifices”; page 7),  wherein the chamber of the cartridge includes a solid-state scent medium (element 16) and the cartridge is capable of functioning in the claimed manner.  See Figures 1-3 and pages 7-9.
In regard to claim 8, Feuillard discloses wherein the inlet and outlet sealing member are in connection via pusher 13 such that their positions correspond.  See Figure 3.  Feuillard also discloses an alternate embodiment wherein the inlet sealing member and the outlet sealing member (valve 10) are in connection so that their positions correspond.  See Figure 5.
In regard to claim 10-12, Feuillard discloses a scent dispensing system which includes the cartridge (7) of claim 1, at least one airflow source (cartridge is placed within the “air distribution grid” th paragraph of page 8), a controller (“management and calculation means” controlling the pusher 13; paragraph 4 of page 8) configured to control the at least one airflow source and the valves to generate scented air wherein the cartridge is the last point of exit of the scented air.  See Figures 1-4 and pages 7-10.
In regard to claim 13, Feuillard discloses that the cartridge is removable inserted into a slide/drawer 15.  See paragraphs 3-7 of page 8. 
In regard to claim 14, Feuillard discloses that the pusher 13 is controlled by an actuator.  See paragraph 4 of page 8.
In regard to claims 15-16, Feuillard discloses wherein the scent dispersing system of claim 10 is integrated into a heating, ventilation and air conditioning system of a vehicle (“air distribution grid” of a “vehicle”).  See paragraph 4 of page 8.
In regard to claim 17, it is viewed that the scent distribution system of Feuillard is capable of being controlled by one of the claimed elements as it is noted that the claim does not explicitly require the presence of such a controller.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Feuillard.
In regard to claim 3, Feuillard does not explicitly disclose wherein each cartridge 7 comprise multiple chambers and multiple airflow sources.  However, Feuillard does disclose wherein multiple cartridges 7 and 7’ can be inserted into the drawer 15 and each cartridge can be suppled air from the fresh air inlet 4.  Thus, it would have been within the ambit of one of ordinary to have integrated the two cartridges into a single cartridge without creating any new or unexpected results.  The use of a one-piece, integrated construction instead of the structure disclosed or taught in the prior art would have been within the ambit of a person of ordinary skill in the art. See In re Larson
In regard to claim 4, it is viewed that a cartridge which has been depleted of fragrance meets the claimed limitation.
In regard to claim 9, it is viewed that the fragrance of element 16 is viewed to be equivalent of the claimed “odor treatment” or “odor neutralization” media as a fragrance is capable of treating and/or neutralizing odors.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Feuillard in view of Nishimaki et al. (US 2018/0318461; hereinafter “Nishimaki”).
In regard to claim 2, this rejection is included in case it is viewed that the cartridge of Feuillard does not include an airflow source.
Nishimaki discloses a cartridge 20 having a fragrance chamber 22 between an inlet valve (24b) and outlet valve (discharge valve 25a) and a fan 24a for generating an airflow through the chamber.  See Figure 5 and paragraphs [0064]-[0065].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the cartridge-based fan of Nishimaki with the cartridge of Feuillard for the purpose of including individual means of generating an airflow through the fragrance of the cartridge to increase the dispersal of the fragrance therein.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Feuillard in view of Kolich (US 8,448,739).
In regard to claim 17, this rejection is included in case it is viewed that the specific controllers are explicitly recited.
Kolich discloses an apparatus for delivering in-vehicle smell notifications.  Kolich teaches that a scent emitter can be controlled by a navigation/traffic component (vehicle navigation system 30) or a safety monitoring component (vehicle operation system 20).  See col. 2, line 65 through col. 2, line 2.   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the control systems of Kolich to control the scent dispensing system of Feuillard for the purpose of dispensing scent based on location or detected safety issues. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C CLEVELAND whose telephone number is (571)270-5041.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY C CLEVELAND/Primary Examiner, Art Unit 1774